Citation Nr: 1020358	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  02-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1978 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the VA RO.  VA will inform the Veteran if any 
further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran had a mental disorder prior to his active 
duty service.  

2.  The Veteran was found to be without defects at the time 
of his enlistment examination.

3.  There is clear and unmistakable evidence that the 
Veteran's pre-existing mental disorder did not undergo an 
increase in symptomatology during active duty.  

4.  The preponderance of the competent evidence demonstrates 
that a currently existing mental disorder was not 
etiologically linked to the Veteran's active duty service.


CONCLUSION OF LAW

A mental disorder other than PTSD was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability adjudicated by this 
decision.  The discussions in October 2001 and January 2004 
VCAA letters have informed the appellant of the information 
and evidence necessary to warrant entitlement to service 
connection for a psychiatric disorder other than PTSD.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the Veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD, any questions as to the disability rating or 
effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the opinions included in the report of 
the July 2009 VA examination are more than adequate, as they 
are predicated on a full reading of the evidence in the 
Veteran's claims file.  The opinions consider all of the 
pertinent evidence of record, to include the Veteran's self-
reported medical history and VA and private medical records.  
The opinions are supported by rationales or when it was 
determined that an opinion could not be provided without 
resort to speculation, the examiner provided a rationale for 
why this was so.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining VA examinations or 
opinions concerning the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

In May 2010, the Veteran's representative submitted a copy of 
an October 2009 statement from the Veteran's mother.  This 
statement was sent directly to the Board without RO review 
and was not accompanied by waiver of RO review.  The Board 
finds, however, that a remand is not required for the RO to 
review this evidence as it is essentially duplicative of a 
prior statement from the Veteran's mother which was of record 
in April 2005 and reviewed by the RO in connection with its 
decision.  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this 
decision.  In February 2009, the RO sent the Veteran a letter 
requesting that the Veteran provide addresses and signed 
releases to obtain outstanding medical evidence which had 
previously been identified by the Veteran.  The Veteran 
replied the same month that he had provided all the 
information he could and indicated that he had been treated 
at two VA facilities.  The Veteran did not provide addresses 
for private medical records.  The VA medical records from the 
facilities identified by the Veteran have already been 
associated with the claims file.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.




Competency

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example, a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of his mental disorder.  See Barr.  


Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation is 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).


Analysis

The Veteran has claimed that he currently experiences a 
mental disorder which was either incurred during or 
aggravated by his active duty service.  

There is competent evidence of record documenting that the 
Veteran currently experiences mental disorders.  For example, 
a progress note from January 2001 included diagnoses of 
alcohol dependence in remission and obsessive-compulsive 
disorder (OCD).  A March 2001 progress note included a 
diagnosis of depressive disorder (bi-polar).  Another 
progress note from March 2001 included diagnoses of rule out 
bi-polar disorder and rule out OCD while diagnosing the 
Veteran with alcohol dependency and cannabis dependency.  A 
November 2001 progress note included a diagnosis of "manic 
depressive."  A progress note from November 2002 included 
diagnoses of alcohol dependence, generalized anxiety 
disorder, and severe reading and arithmetic learning 
disability.  Another progress note, this one from December 
2002, diagnosed the Veteran with cocaine dependence, nicotine 
dependence, alcohol dependence and obsessive-compulsive 
disorder (OCD).  Yet another progress note from February 2003 
included a diagnosis of alcohol dependence.  The Discharge 
Summary from May 2003 listed diagnoses of alcohol dependence 
and cocaine dependence, both in remission, as well as 
substance induced mood disorder.  A psychiatry attending note 
from February 2004 included a diagnosis of dysthymia.  An 
August 2004 disability assessment report for the Veteran's 
Social Security claim, included diagnostic impressions of 
depressive disorder not otherwise specified, anxiety disorder 
not otherwise specified, and alcohol dependence in remission.  
A neuropsychiatric examination conducted in August 2005 
resulted in a diagnosis of amnestic disorder, probably 
persisting secondary to substance abuse history and 
contributed to by chronic depressed mood.  The most recent 
diagnoses, included in a report of a July 2009 VA 
examination, are social anxiety disorder, panic disorder with 
agoraphobia, dysthymic disorder, polysubstance abuse in full 
remission and cognitive disorder with verbal processing and 
memory deficits.

While there is competent evidence of the current existence of 
mental disorders, the claim of entitlement to service 
connection for a psychiatric disorder (other than PTSD, which 
disorder is the subject of a remand herein) must be denied as 
there is no competent evidence of record linking any 
currently existing mental disorder to the Veteran's active 
duty service on a direct basis and the preponderance of the 
evidence is against a finding that a pre-existing mental 
disorder was permanently aggravated by the Veteran's active 
duty service.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for mental disorders other than 
for problems with alcohol.  The Veteran was found to be 
without defects at the time of the February 1978 enlistment 
examination.  Clinical evaluation of the psychiatric system 
was determined to be normal.  On a Report of Medical History 
completed by the Veteran at the same time, he denied having 
or ever having had depression or excessive worry or nervous 
trouble of any sort.  

An in-service "Evaluation of Drinking" from June 1979 shows 
that the Veteran began drinking at age 15 and got drunk as 
the situation permitted.  While in Naples he generally drank 
alcohol on his days off but not when he had duty.  The fights 
he was involved in occurred in bars but the Veteran saw no 
relation between drinking and the fights.  The Veteran got 
drunk about once a week and often chose to drink alone.  At 
that time the examiner gave the impression that the Veteran 
was abusing alcohol and that there appeared to be neither 
psychological nor physical addiction.  It was recommended 
that the Veteran return to full duty and that the Veteran 
should return for reevaluation if another alcohol related 
incident occurred.  The examiner noted that at that time 
there was not enough evidence or motivation on the part of 
the Veteran to warrant inpatient treatment for alcohol abuse.

The Veteran was found to be without defects at the time of 
his discharge examination which was conducted in October 
1979.  Clinical evaluation of the psychiatric system was 
determined to be normal.

The Veteran was discharged from service prior to the 
expiration of his enlistment period as it was determined that 
he had been erroneously enlisted and did not meet the 
educational standards necessary for enlistment.  

There is evidence of record which indicates that the Veteran 
had had mental problems prior to his active duty service.  
The Veteran has stated as much in written statements he 
submitted in support of his claim.  A March 2001 VA clinical 
record indicates that the Veteran reported he had an 
extensive history of depression and was informed by his 
mother that, as a young child, he was given medication for 
depression.  Furthermore, the Veteran's mother has also 
reported that he had had mental problems prior to active 
duty.  

The only evidence of record which links a currently existing 
mental disorder to the Veteran's active duty service on a 
direct basis or on the basis of aggravation of a preexisting 
mental disorder is the Veteran's and his representative's 
statements.  As set out above, the Veteran has been found to 
not be able to provide competent evidence regarding the 
etiology of his currently existing mental disorder.  The 
Veteran's representative has not indicated in any way that 
she has any medical training so, she, too, is not competent 
to provide an opinion regarding the etiology of the mental 
disorder.  

The Veteran has alleged, in part, that he currently is 
depressed as a result of being attacked by six people for no 
apparent reason while he was stationed in Naples, Italy.  The 
Veteran first reported this allegation in a January 2002 
statement.  He made this allegation again in a February 2004 
statement.  The Veteran's mother submitted a statement in 
April 2005 indicating that she received a call from a 
hospital indicating that the Veteran had been beaten up while 
he was stationed in Italy but would be okay.  She reported 
that the Veteran had changed after his active duty service.  
At the time of the July 2009 VA examination, the Veteran 
alleged that the assault resulted in a broken nose, a 
fracture of the left cheek, an upper dental plate which was 
knocked in and lacerations around his head and face.  He 
alleged at that time that he was knocked unconscious and 
awoke in a hospital.  

Other than the Veteran and his mother's allegations, there is 
no objective evidence in the claims file which supports the 
Veteran's and his mother's allegations of being attacked by 
six men while stationed in Italy.  The service treatment 
records are silent as to any evidence of the injuries 
reported by the Veteran above, nor was there any line of duty 
determination conducted for what reportedly resulted in the 
Veteran being hospitalized and missing two weeks of duty.  
The Board finds that if the Veteran was attacked during 
active duty and experienced the serious injuries reported and 
missed two weeks of duty, it is reasonable to assume there 
would have been some indication in the service records of 
follow-up treatment or at least a line of duty determination.  
There is a reference to the Veteran having broken his hand 
while on active duty as a result of a fight and hitting the 
ground but this does not correspond with the allegations of 
injuries presented by the Veteran.  Furthermore, when 
questioned about this record at the time of the July 2009 VA 
examination, the Veteran reported that he did not remember 
the incident in question and did not indicate that this 
record was documentation of the alleged gang assault.  

Other than at the time of the July 2009 VA examination, the 
medical evidence of record is devoid of any indication that 
the Veteran had reported the alleged assault while being 
examined for his mental disorders.  The Board finds it 
reasonable to assume that the Veteran would have informed 
some health care provider of this fact pattern if, in fact, 
it was the cause of his current depression as alleged by the 
Veteran.  

The Veteran, himself, to a certain extent contradicts his 
assertion of being attacked.  A VA clinical record dated 
sometime in 1999 and a December 2003 VA clinical record 
reveal that, when questioned as to whether the Veteran had 
been attacked or had been threatened by a weapon he replied 
in the negative both times.  At the time of the August 2005 
neuropsychiatric evaluation, the Veteran reported multiple 
head traumas but indicated that none caused a loss of 
consciousness for more than a few moments.  This contradicts 
the Veteran's allegation that he experienced a loss of 
consciousness after the reported assault and woke up in a 
hospital.  

The Veteran has also submitted other conflicting statements 
regarding the psychiatric treatment he received during 
military service.  In August 1980, the Veteran submitted a 
claim of entitlement to service connection for nervousness 
which he indicated began in 1979.  He indicated that he had 
seen a physician in Naples, Italy for the problem.  In a 
February 2009 statement, the Veteran reported that his nerves 
got really bad when he was stationed in Naples, Italy.  
However, he denied seeking help at that time.  

Based on the above, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran was 
physically assaulted by six people while on active duty.  

There is competent evidence of record which indicates that 
the currently existing mental disorders were not incurred in 
or aggravated by the Veteran's active duty service.  

A VA examination was conducted in July 2009.  The examiner 
had access to and had reviewed the claims file and clinical 
records.  The examiner noted that the Veteran reported he was 
physically abused by his father and stepfather as a child.  
It was also noted that the Veteran was prone to getting into 
trouble as a child and was diagnosed with attention deficit 
disorder and treated with medication.  He attended 9th grade 
but flunked almost every class and received almost no high 
school credits.  He had been drinking alcohol, dabbling in 
other drugs and skipping school since around the age of 12.  
He quit school and worked in a stone quarry and then joined 
the military.  The examiner noted that there was a mental 
health evaluation toward the end of the Veteran's military 
service prompted by concern that he had an alcohol problem.  
The examiner observed that the evaluator seemed to believe 
that the Veteran had an alcohol problem but recommended no 
specific treatment until he had an alcohol related incident.  

After the Veteran's release from the military, he worked in a 
quarry for 8 years.  After that, he worked as a telemarketer 
and in restaurants but kept no job for more than a brief 
period of time.  He had not worked since around 2002.  He 
used alcohol and any other available mind altering substance 
on a fairly continuous basis in spite of several attempts at 
drug and alcohol rehabilitation.  He had legal problems which 
were all alcohol or drug related.  He has been sober since 
December 2004.  

The Veteran reported that anxiety was his most persistent and 
difficult problem.  As long as he could remember, he had 
social anxiety and was always anxious in a social situation.  
He had chronic difficulty sleeping and also some compulsive 
behavior.  The compulsive behavior had lessened since he 
became sober.  The Veteran reported feeling inferior since 
childhood and believed that he became more depressed around 
the close of his military service.  The Veteran complained of 
difficulty paying attention and general cognitive impairment 
which he asserted was worse since his military service.  

An August 2005 VA neuropsychological evaluation was cited for 
the finding that the Veteran had a cognitive disorder, 
amnestic disorder, which the neuropsychologist found was most 
likely due to the former substance abuse and perhaps 
aggravated by ongoing depression.  The August 2005 record was 
also cited for referring to the Veteran's allegation of 
multiple head traumas, none of which caused loss of 
consciousness for more than a few minutes.  

The examiner noted that there are a number of reports of 
different head injuries the Veteran had over the years.  At 
the time of the examination, the Veteran focused on a beating 
he reported occurred during active duty when he was attacked 
for no reason.  The Veteran indicated that his nose was 
broken, there was a fracture in the left cheek area, his 
upper dental place was knocked in and he had lacerations 
around his face and head.  He reported that he awoke in a 
hospital so he must have been unconscious for some time.  The 
Veteran indicated that he stayed in the hospital and did not 
return to normal duties for two weeks.  The Veteran alleged 
that these medical records could not be found when he sought 
them before he left Italy.  The examiner noted that there was 
also another record of a brief stay in a military medical 
facility in 1979 for an injured hand.  The hand injury was 
said to have been sustained in a fight but the Veteran did 
not remember this incident.  There were other head injuries 
reported.  The Veteran indicated that, when he was between 
the ages of five and eight, he was involved in a motor 
vehicle accident and was unconscious for two days.  The 
Veteran reported that he had been in several other motor 
vehicle accidents but none resulted in any loss of 
consciousness.  The examiner also noted that there were 
records indicating that the Veteran had been hit in the head 
with heavy objects at the age of 18 and 20 but it was not 
clear from the record whether there was loss of 
consciousness.  The examiner found there was some consistency 
that there was a significant head injury in childhood and 
inconsistent data otherwise.  

The Axis I diagnoses from the VA examination were social 
anxiety disorder, panic disorder with agoraphobia, dysthymic 
disorder, polysubstance abuse in full remission and cognitive 
disorder with verbal processing and memory deficits.  

The examiner noted that the Veteran had established problems 
with cognition, personal conduct, anxiety and self-esteem 
prior to enlistment.  The problems persisted for over 20 
years after leaving service in the context of uncontrolled 
substance abuse.  The examiner found that it was less clear 
whether any of these difficulties were exacerbated by 
military experience.  The Veteran maintained employment for 
some years at a quarry after leaving the military and did not 
enter treatment for nearly 20 years after his discharge.  The 
examiner noted that evidence of an in-service head injury is 
completely lacking and that the Veteran provided accounts of 
other head injuries so if he had a head injury on active duty 
there is no way to determine its impact without resorting to 
speculation.  Also, the obscuring influence of drug and 
alcohol abuse for over 2 decades following military service 
makes it very difficult to establish an impact of his 
military career on his psychiatric state.  

The examiner noted that the cognitive deficits which may be 
above and beyond those with which the Veteran struggled with 
as a child were attributed by the VA neuropsychologist to 
substance abuse.  The examiner observed that memory deficits 
were famously caused by chronic alcoholism.  It was also 
possible that one of the head injuries contributed to the 
cognitive deficit, but it is impossible to determine what 
head injury might have had that effect or whether any head 
injuries made any contribution to the cognitive deficits at 
all.  

As to the specific allegation of the in-service attack, the 
examiner noted that this could be responsible for cognitive 
deficits and might increase the Veteran's anxiety or 
depression.  However, the evidence for this is obscured by 
the lack of corroboration for the incident and the presence 
of several other reported incidents that would be about 
equally likely to cause or exacerbate depression or anxiety.  

In conclusion, the examiner noted that the Veteran has 
anxiety and depressive and cognitive problems, all of which 
were at least partially present prior to enlistment.  The 
examiner couldn't track the trajectory of any of these 
problems during or shortly after the Veteran's active duty 
service, so the examiner was unable to comment on whether or 
not they worsened while the Veteran was in the military.  He 
found the etiology of the anxiety/depression was 
indeterminate.  Early childhood abuse is a likely factor and 
the Veteran's cognitive problems probably contributed.  Later 
disappointments, head injuries, and (if verified) being a 
victim of a beating would also potentially contribute to the 
severity of it.  The examiner determined that it is less 
likely than not that any of the Veteran's mental disorders 
were causally related to his active duty service or any 
incident therein.  The examiner also opined that it is also 
less likely than not that the Veteran's preexisting mental 
disorders were permanently aggravated (increased in severity 
beyond their natural progression) by his active duty service.  

The examiner found that he could not provide an opinion as to 
whether the Veteran was assaulted while on active duty.  The 
examiner found that the Veteran was generally a credible 
informant but the examiner did not find any trace of the 
reported events in the record.  There was evidence that the 
Veteran abused alcohol during active duty and the Veteran 
asserted plausibly that his use increased during his active 
duty service.  The examiner found that this undoubtedly 
contributed to the brevity of the Veteran's military career, 
which in turn caused disappointment and likely contributed to 
the long term depressive problem in particular.  

The Board finds that the report of the July 2009 VA 
examination should be accorded significant probative weight.  
The report was based on an examination of the Veteran and 
also review of the claims file.  The examiner provided a 
rationale for why he found that a mental disorder was not 
incurred in or aggravated by the Veteran's active duty 
service.  Furthermore, when the examiner found that he could 
not provide an opinion without resort to speculation, he 
supported this finding with a rationale.  The only way this 
evidence links a currently existing mental disorder to the 
Veteran's active duty service is tentatively, via the alleged 
in-service assault reported by the Veteran.  As set out 
above, the Board finds that the evidence of record weighs 
against a finding that the Veteran was assaulted by six 
individuals while on active duty.  Therefore, there is no 
competent evidence of record linking a currently existing 
mental disorder to the Veteran's active duty service on a 
direct basis and service connection is not warranted based on 
direct service connection.  

The Veteran's representative has argued that the report of 
the July 2009 VA examination is inadequate as it is 
speculative.  The Board does not agree.  The examiner 
specifically found that it was less likely than not that the 
Veteran had a mental disorder which was incurred in or 
aggravated by active duty.  

The Veteran's representative focuses on the fact that the 
examiner who conducted the July 2009 VA examination was 
unable to determine what impact a head injury the Veteran had 
during active duty would have on his mental disorder without 
resort to speculation.  Significantly, the service treatment 
records are silent as to complaints of, diagnosis of or 
treatment for any head injuries.  To the extent that the 
examiner was referring to residuals of the alleged attack by 
six individuals, as set out above, the Board has found that 
the preponderance of the evidence demonstrates that no such 
attack occurred.  Any opinion linking a current mental 
disorder to the Veteran's active duty service based on this 
alleged incident could not serve as a basis for a grant of 
service connection.  

There is no competent evidence of record documenting that the 
Veteran had a psychosis to a compensable degree within one 
year of discharge which would allow for the grant of service 
connection on a presumptive basis.  There are no medical 
records dated during the pertinent time period and the 
Veteran is not competent to provide evidence of a diagnosis 
of a psychosis within one year of discharge.  

As set out above, there is evidence of record that the 
Veteran had pre-existing mental problems prior to his 
enlistment.  Furthermore, no mental disorders were found at 
the time of his enlistment examination.  The Board finds that 
the presumption of soundness attaches.  Significantly, as 
also set out above, the service treatment records are silent 
as to complaints of, diagnosis of or treatment for mental 
disorders other than a problem with alcohol.  There is no 
objective evidence of any kind indicating that the Veteran 
experienced an increase in symptomatology associated with a 
pre-existing mental disorder during active duty.  

The Board finds that there is clear and unmistakable evidence 
that the Veteran's pre-existing mental disorder was not 
permanently aggravated by his military service.  The only 
evidence which supports the Veteran's allegation of an 
increase in symptomatology is his own report of 
symptomatology he reportedly experienced.  The Veteran has 
alleged that he began to experience increased depression 
while on active duty.  The Board notes the Veteran is 
competent to report on mental health symptomatology he 
experiences.  The Board finds, however, that the complete 
lack of any evidence of mental problems in the service 
treatment records coupled with the opinion included in the 
report of the July 2009 VA examination constitutes competent 
medical evidence which indicates that the Veteran's 
pre-existing mental disorder was not aggravated by his 
military service, and outweighs the Veteran's lay assertions 
of an increase in symptomatology.  The Veteran's veracity 
with regard to his reports of in-service symptomatology has 
been called into question, as set out above, due to 
discrepancies in his self-reported history which leads the 
Board to place reduced probative value on his self-reported 
medical history.  Furthermore, the Veteran was employed at a 
quarry for a period of time just prior to his active duty 
service, and after his discharge he was employed for a 
further eight years at a quarry.  The Board finds this 
evidence supports a finding that there was no permanent 
aggravation of a mental disorder by the Veteran's active duty 
service.  

As the Board has found that there is no increase in 
symptomatology of a mental disorder during active duty, the 
Board finds that the presumption of aggravation does not 
attach.  The presumption of aggravation applies only when 
pre-service disability increases in severity during service.  
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

The Veteran has not provided any competent medical evidence 
which indicates that his pre-service mental disorder 
permanently increased in severity as a result of his active 
duty service.  Independent medical evidence is needed to 
support a finding that the pre-existing disorder increased in 
severity during service beyond its natural progression.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).

The preponderance of the evidence of record is against a 
finding that the Veteran's pre-existing mental disorder was 
permanently aggravated by his active duty service.  Service 
connection for a psychiatric disorder on the basis of 
aggravation is not warranted.  

While the Veteran was evaluated for alcohol problems in 
service, service connection cannot be granted for alcohol 
abuse on a direct basis.  Alcohol abuse is the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user.  38 C.F.R. § 3.301.  Alcohol abuse, unless it is a 
secondary result of an organic disease or disability, is 
considered to be willful misconduct.  38 C.F.R. §§ 
3.301(c)(2), 3.301(c)(3).  

The law prohibits a grant of direct service connection for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service.  Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 
2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a 
veteran may be service connected for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability. In order to qualify for service 
connection, the veteran must establish, by clear medical 
evidence, that his alcohol or drug abuse disability is 
secondary to or is caused by the primary service-connected 
disorder, and that it is not due to willful wrongdoing.  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In the current case, service connection is not in effect for 
any disorder.  Service connection for alcohol abuse as 
secondary to a service-connected disability is not warranted.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
psychiatric disorder (other than PTSD).  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a psychiatric disorder other than PTSD 
is not warranted.  The appeal is denied.  


REMAND

In May 2010, the Veteran's representative submitted written 
argument indicating, in part, that she was requesting that 
the Veteran be afforded a VA examination for PTSD based on a 
personal assault.  The representative acknowledged that there 
was no current diagnosis of PTSD of record.  This is the 
first evidence of record indicating that the Veteran was 
claiming service connection for PTSD.  There is some evidence 
of record, in the form of the Veteran and his mother's 
allegations, that the Veteran was assaulted by six 
individuals while on active duty.  

The Board finds the nature of the representative's allegation 
is such that the provisions of 38 C.F.R. § 3.304(f)(3), 
regarding PTSD claims based on personal assault and the 
method of developing such cases are applicable.  This 
regulation provides that, in addition to service records, 
alternative evidence to attempt to document the alleged 
assault must be sought.  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the Veteran that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA has not 
provided the Veteran with any notice with regard to 38 C.F.R. 
§ 3.304(f)(3).  He must be provided with proper notice as set 
out by this regulation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for PTSD.  After securing any 
necessary releases, obtain these records 
identified by the Veteran which have not 
been associated with the claims file.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  

2.  Send the Veteran notification that 
advises him :

(a)  That evidence from sources other 
than service records may corroborate his 
account of the in-service personal 
assault.  Examples of such evidence 
include records from law enforcement 
authorities, mental health counseling 
centers, hospitals or physicians; records 
of tests for sexually transmitted 
diseases, and statements from family 
members, roommates, fellow service 
members, or clergy.

(b)  That it is the Veteran's 
responsibility, and his alone, to provide 
the foregoing evidence, but VA will make 
reasonable efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  VA 
will notify him of evidence he identified 
that could not be obtained so that he may 
obtain the evidence himself and submit 
it.

3.  Afford the Veteran the opportunity to 
submit any additional evidence in support 
of his claim in compliance with 38 C.F.R. 
§ 3.304(f)(4).  

4.  Thereafter, and after undertaking any 
additional development which is deemed 
necessary, including any further 
development which might be required under 
38 C.F.R. § 3.304(f)(4), review the 
expanded record and adjudicate the claim 
of entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied then the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


